                                                                                                     Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                     )
     MARTISHA ANN MUNOZ and                                         4:19-cv-03768 -HSG
                                                       )   Case No: _______________
 4                                                     )
                                     Plaintiff(s),     )   APPLICATION FOR
 5                                                     )   ADMISSION OF ATTORNEY
             v.
                                                       )   PRO HAC VICE
 6   GEICO GENERAL INSURANCE                           )   (CIVIL LOCAL RULE 11-3)
                                                       )
 7                                                     )
                                     Defendant(s).
                                                       )
 8
         I, Scott Edelsberg                          , an active member in good standing of the bar of
 9   Southern District of Florida , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Plaintiff's                                 in the
                                                                Annick Marie Persinger
     above-entitled action. My local co-counsel in this case is __________________________________,    an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                 LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      20900 NE 30th Ave Ste 417                             1970 Broadway, Ste. 1070
14    Aventura, FL 33180                                    Oakland, CA 94612
       MY TELEPHONE # OF RECORD:                             LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (305) 975-3320                                        (510) 254-6808
       MY EMAIL ADDRESS OF RECORD:                           LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    scott@edelsberglaw.com                                apersinger@tzlegal.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 100537       .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 08/19/19                                                 Scott Edelsberg
22                                                                                 APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Scott Edelsberg                            is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the
                                                             t e party.
                                                                 pa ty.

28   Dated: 8/26/2019
                                                             UNITED ST
                                                                    STATES
                                                                     TATES DISTRICT JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                    October 2012
AO 136 (Rev. 10/13) Certificate of Good Standing




                                   UNITED STATES DISTRICT COURT
                                                           for the
                                              Southern District of Florida


                                         CERTIFICATE OF GOOD STANDING




                                                      Clerk of the United States District Court
              I,     Angela E. Noble,                 for the Southern District of Florida,


do hereby certify that Scott Adam Edelsberg, Florida Bar # 100537, was duly admitted to practice

in this Court on May 20, 2014, and is in good standing as a member of the Bar of this Court.

             Dated at: Miami, Florida on August 20, 2019.
